DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 2/14/2022 is acknowledged. Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/14/2022. The requirement is deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “gradually” in claim 3 is a relative term which renders the claim indefinite. The term “gradually” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (US Pub. No. 2006/0122708; hereinafter Nakamura).
Nakamura discloses the following regarding claim 1: a bone trabecular structure, comprising a body configured to be a three- dimensional porous structure (Figs. 1, 4; paras. 0012, 0033) comprising a plurality of struts and a plurality of pores formed by staggered connection of the plurality of struts (Figs. 1, 4), communicated with each other and having different average diameters (paras. 0012, 0015, 0033), wherein the average diameter of the pores 
Nakamura discloses the following regarding claim 5: the bone trabecular structure according to claim 1, wherein the cross- section shape of the pores is irregular polygon (Fig. 1, which shows an approximate rectangle).  
Nakamura discloses the following regarding claim 7: the bone trabecular structure according to claim 1, wherein the three-dimensional porous structure is made of titanium alloy material (paras. 0012, 0033).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, 10, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Jones et al. (US Pub. No. 2007/0142914; hereinafter Jones).
Regarding claims 2 and 3, Nakamura discloses the limitations of the claimed invention, as described above. However, it does not explicitly recite the three- dimensional structure comprising a plurality of regions having different porosities, such that the regions are fully capable of allowing for different growth requirements of the same tissue; and that in the same region, the density of pores in the direction from the outside to the inside of the three- dimensional porous structure is increased gradually.  Jones teaches a porous, tissue ingrowth structure comprising a plurality of regions having different porosities, which would be fully capable of allowing for different growth requirements of the same tissue (paras. 0007-0008, 
Regarding claims 6, 19, and 20, Nakamura discloses the limitations of the claimed invention, as described above. However, it does not explicitly recite that the struts of the three- dimensional structure comprises a plurality of convex portions are formed on the peripheral walls of the struts. Jones teaches a porous, tissue ingrowth structure comprising a plurality of convex portions that are formed on the peripheral walls of the struts (Figs. 9B-16; paras. 0090-0096), for the purpose of providing the strut structure with the shapes and dimensions needed to control the mechanical strength of the device. It would have been obvious to one having ordinary skill in the art to modify the device of Nakamura, according to the teachings of Jones, in order to provide the strut structure with the shapes and dimensions needed to control the mechanical strength of the device.
Regarding claim 10, Nakamura discloses the limitations of the claimed invention, as described above. However, it does not explicitly recite that the bone trabecular structure according to claim 1 is formed on an outer surface of a prosthesis body. Jones teaches that it is well known in the art that porous, tissue ingrowth structures are applied to the outer surface of a .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Ducheyne (US Pat. No. 4,693,721).
Nakamura discloses the limitations of the claimed invention, as described above. However, it does not explicitly recite the diameter of the struts.  Ducheyne teaches a porous, tissue scaffold comprising titanium struts that have a diameter in the range from 100 µm to 200 µm (col. 6, lines 32-55), for the purpose of easing the manufacturing of the device and for providing the scaffold with the desired physical and mechanical properties needed for its implantation site. It would have been obvious to one having ordinary skill in the art to modify the device of Nakamura, according to the teachings of Ducheyne, in order to ease the manufacturing of the device and to provide the scaffold with the desired physical and mechanical properties needed for its implantation site. In addition, it has been held that the optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal strut diameters needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the strut diameters, would have been obvious at the time of applicant's invention in view of the teachings of Nakamura and Ducheyne. It is well-.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Fonte et al. (US Pub. No. 2013/0211533; hereinafter Fonte).
Nakamura discloses the limitations of the claimed invention, as described above. However, it does not explicitly recite the elastic modulus of the three-dimensional porous structure.  Fonte teaches a porous, tissue scaffold that has an elastic modulus in the range from 5-30 GPa (paras. 0035-0038), for the purpose of providing the scaffold with the desired physical and mechanical properties needed for its implantation site. It would have been obvious to one having ordinary skill in the art to modify the device of Nakamura, according to the teachings of Fonte, in order to provide the scaffold with the desired physical and mechanical properties needed for its implantation site. In addition, it has been held that the optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal elastic modulus value needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the elastic modulus value, would have been obvious at the time of applicant's invention in view of the teachings of Nakamura and Fonte. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.

9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Smith et al. (US Pub. No. 2009/0292365; hereinafter Smith).
Nakamura discloses the limitations of the claimed invention, as described above. However, it does not explicitly recite the value of the maximum static friction coefficient of an outer surface of the three-dimensional porous structure. Smith teaches an implant with a porous outer structure, where the device has an approximate static friction coefficient of an outer surface that ranges from 1.2 to 1.5 (paras. 0045-0052), for the purpose of providing the device with the desired physical and mechanical properties needed for its implantation site. It would have been obvious to one having ordinary skill in the art to modify the device of Nakamura, according to the teachings of Smith, in order to provide the device with the desired physical and mechanical properties needed for its implantation site. In addition, it has been held that the optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal value of the maximum static friction coefficient needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the value of the maximum static friction coefficient, would have been obvious at the time of applicant's invention in view of the teachings of Nakamura and Smith. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774